JUSTICE STOUDER, dissenting: After reviewing the opinion in the above-captioned case, I must respectfully dissent. The basis of my disagreement concerns the timing of the State’s bringing additional charges. Initially, I do not dispute that the State has the right to bring additional charges against the defendant when plea negotiations fail. (Bordenkircher v. Hayes (1978), 434 U.S. 357, 54 L. Ed. 2d 604, 98 S. Ct. 663.) In the instant case, however, the timing of the State’s bringing the additional charges was a delaying tactic and a due process violation because it forced the defendant to waive his speedy trial rights. People v. Williams (1981), 94 Ill. App. 3d 241, 418 N.E.2d 840. In cases such as this, it is at the trial court’s discretion whether to find the actions of the State to constitute a due process violation. (People v. Ferguson (1977), 46 Ill. App. 3d 815, 361 N.E.2d 339.) Therefore, I conclude that the trial court did not abuse its discretion by finding the actions of the State to constitute a due process violation in the instant case. Accordingly, I would affirm the judgment of the trial court.